          Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 1 of 14


     LAW OFFICES OF JOHN L. BURRIS
1
     JOHN L. BURRIS, Esq. (SBN 69888)
2    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
3    Oakland, California 94621
     Telephone: (510) 839-5200
4
     Facsimile: (510) 839-3882
5    john.burris@johnburrislaw.com

6    LAW OFFICES OF JOHN L. BURRIS
     DEWITT M. LACY, Esq. (SBN 258789)
7
     K. CHIKE ODIWE, Esq. (SBN 315109)
8    9701 Wilshire Blvd., Suite 1000
     Beverly Hills, California 90212
9    Telephone: (310) 601-7070
     Facsimile: (510) 839-3882
10
     dewitt.lacy@johnburrislaw.com
11   chike.odiwe@johnburrislaw.com

12
     Attorneys for Plaintiffs
13
     CINDY M. ALEJANDRE and
14   DAVID GONZALEZ II

15

16
                                  UNITED STATES DISTRICT COURT

17
                                 EASTERN DISTRICT OF CALIFORNIA

18
     CINDY M. ALEJANDRE; and DAVID                       CASE NO.: 2:19-cv-00233-WBS-KJN
19   GONZALEZ II as Co-Successors-in-Interest to
     Decedent David Gonzalez III,
20
                                                         THIRD AMENDED COMPLAINT
21
                                 Plaintiffs,             FOR DAMAGES
                                                         (42 U.S.C. Section 1983 and pendent tort
22
            vs.                                          claims)
23
                                                         JURY TRIAL DEMANDED
24   COUNTY OF SAN JOAQUIN, a municipal
     corporation; STEVEN BAXTER, individually
25   and in his capacity as a Sheriff’s deputy for the
     COUNTY OF SAN JOAQUIN Sheriff’s
26
     Department; MATTHEW FELBER, individually
27   and in his capacity as a Sheriff’s deputy for the
     COUNTY OF SAN JOAQUIN Sheriff’s
28   Department; CHUE VANG, individually and in



                            [PROPOSED] THIRD AMENDED COMPLAINT FOR DAMAGES - 1
           Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 2 of 14


     his capacity as a Sheriff’s deputy for the
1
     COUNTY OF SAN JOAQUIN Sheriff’s
2    Department; JASON ROHDENBURG,
     individually and in his capacity as a Sheriff’s
3    deputy for the COUNTY OF SAN JOAQUIN
     Sheriff’s Department; BARBARA GOEMAN
4
     and DOES 1-25, inclusive, individually and in
5    their official capacity as Sheriff’s Deputies for
     the COUNTY OF SAN JOAQUIN Sheriff’s
6    Department,
7
                                  Defendants.
8
                                                INTRODUCTION
9
             1.     This case arises out of the wrongful death of David Gonzalez III. On June 26, 2018, at
10
     approximately 1:00 p.m., Decedent David Gonzalez III was being transported to Stockton Superior
11
     Court from the San Joaquin County Jail (“SJCJ”). He complained of feeling ill. He asked for help and
12
     an undentified San Joaquin County Sheriff’s deputy responded by telling Decedent to “Shut up!”
13
             2.     Sometime later, the deputies found Decedent unconscious and without a pulse.
14
             3.     As a result of the deputies’ negligent conduct, Gonzalez was later pronounced dead at
15
     St. Joseph’s hospital in Stockton, California.
16
             4.     Prior to his death, the deputies were on notice that Decedent was suffering from a
17
     medical condition. On June 22, 2018, Decedent was arrested and taken into custody at San Joaquin
18
     County Jail. Decedent had repeatedly complained of feeling ill while detained over the weekend,
19
     however he was denied any medical treatment.
20
             5.     Decedent’s requests for medical attention were disregarded and ridiculed by the
21
     deputies, who told him to “Shut the fuck up!” and “Stop being a little bitch!”
22
             6.     This civil rights and wrongful death action seeks compensatory and punitive damages
23
     against Defendants for violating various rights under the United States Constitution and California
24
     state law in connection with the wrongful death of the Decedent, David Gonzalez III.
25
                                         JURISDICTION AND VENUE
26
             7.     This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
27
     United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
28




                             THIRD AMENDED COMPLAINT FOR DAMAGES - 2
            Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 3 of 14



1    practices alleged herein occurred in the County of San Joaquin, California, which is within the judicial
2    district of this Court.
3             8.        The Supplemental Jurisdiction of this court is invoked pursuant to 28 U.S.C. §
4     1367 over the State law claims which are so related to federal claims in the action that they form part
5     of the same case or controversy under Article III of the Constitution of the United States of America.
6             9.        Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
7     believed to reside in this district and all incidents, events, and occurrences giving rise to this action
8     occurred in this district.
9                                                           PARTIES
10            10.       Decedent, David Gonzalez III (hereinafter "Decedent") was an individual residing in
11    the State of California. Decedent died intestate. Decedent did not file any legal actions prior to his
12    death. To the extent that this action seeks to recover damages for the violation of rights personal to
13    Decedent, this action is maintained by his Co-Successors-in-Interest CINDY M. ALEJANDRE; and
14    DAVID GONZALEZ II. Said Plaintiffs are the people with standing to bring this action as Decedent
15    was unmarried at the time of his death.
16            11.       Plaintiff CINDY M. ALEJANDRE (hereinafter “Plaintiff CINDY M. ALEJANDRE”)
17    is and was at all times herein mentioned the biological mother of Decedent. Plaintiff CINDY M.
18    ALEJANDRE sues in her individual capacity and as Co-Successor-in-Interest to Decedent.
19            12.       Plaintiff DAVID GONZALEZ II (hereinafter “Plaintiff DAVID GONZALEZ II”) is
20    and was at all time herein mentioned the biological father of Decedent. Plaintiff DAVID
21    GONZALEZ II sues in his individual capacity and as a Co-Successor-in-Interest to Decedent.
22            13.       Defendant COUNTY OF SAN JOAQUIN (hereinafter “COUNTY”) is an
23    incorporated public entity duly authorized and existing as such in and under the laws of the State of
24    California; and at all times herein mentioned, Defendant County has possessed the power and
25    authority to adopt policies and prescribe rules, regulations and practices affecting the operation of the
26    San Joaquin County Sheriff’s Department and its tactics, methods, practices, customs and usage. At
27    all relevant times, Defendant County was the employer of DOES Defendants, individually and as
28    peace officers.




                                      THIRD AMENDED COMPLAINT FOR DAMAGES - 3
             Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 4 of 14



1             14.   At all times mentioned herein, Defendant STEVEN BAXTER (hereinafter
2    “BAXTER”), is a correctional officer at SJCJ, and an employee of the COUNTY OF SAN
3    JOAQUIN Sheriff’s Department. Defendant BAXTER is being sued individually and in his official
4    capacity as a Correctional Officer for the COUNTY OF SAN JOAQUIN Sheriff’s Department at
5    SJCJ.
6             15.   At all times mentioned herein, Defendant MATTHEW FELBER (hereinafter
7    “FELBER”), is a correctional officer at SJCJ, and an employee of the COUNTY OF SAN JOAQUIN
8    Sheriff’s Department. Defendant FELBER is being sued individually and in his official capacity as a
9    Correctional Officer for the COUNTY OF SAN JOAQUIN Sheriff’s Department at SJCJ.
10            16.   At all times mentioned herein, Defendant CHUE VANG (hereinafter “VANG”), is a
11   correctional officer at SJCJ, and an employee of the COUNTY OF SAN JOAQUIN Sheriff’s
12   Department. Defendant VANG is being sued individually and in his official capacity as a
13   Correctional Officer for the COUNTY OF SAN JOAQUIN Sheriff’s Department at SJCJ.
14            17.   At all times mentioned herein, Defendant JASON ROHDENBERG (hereinafter
15   “ROHDENBERG”), is a correctional officer at SJCJ, and an employee of the COUNTY OF SAN
16   JOAQUIN Sheriff’s Department. Defendant ROHDENBURG is being sued individually and in his
17   official capacity as a Correctional Officer for the COUNTY OF SAN JOAQUIN Sheriff’s
18   Department at SJCJ.
19            18.   At all times mentioned herein, Defendant BARBARA GOEMAN (hereinafter
20   “GOEMAN”), is a registered nurse at SJCJ, and an employee of the COUNTY OF SAN JOAQUIN.
21   Defendant GOEMAN is being sued individually and in her official capacity as a registered nurse for
22   the COUNTY OF SAN JOAQUIN at SJCJ.
23            19.   Plaintiffs are ignorant of the true names and capacities of Defendants DOES 1 through
24   25, inclusive, and therefore sue these defendants by such fictitious names. Plaintiffs allege
25   Defendants DOES 1 through 25 violated Decedent's civil rights, wrongfully caused his death, and/or
26   encouraged, directed, enabled and/or ordered other defendants to engage in such conduct. Plaintiffs
27   further allege that the Defendants DOE San Joaquin County Sheriff’s Deputies violated Plaintiffs’
28   Fourteenth Amendment rights to familial association and companionship and caused the wrongful




                                   THIRD AMENDED COMPLAINT FOR DAMAGES - 4
           Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 5 of 14



1    death of Decedent. Plaintiffs will amend this Complaint to state the names and capacities of DOES 1
2    through 25, inclusive, when they have been ascertained.
3           20.     Plaintiffs are ignorant of the true names and capacities of Defendants DOES 26
4    through 50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiffs are
5    informed and believe and thereon allege that each Defendant so named was employed by Defendant
6    County at the time of the conduct alleged herein. Plaintiffs allege that each of Defendants DOES 26-
7    50 were responsible for the training, supervision and/or conduct of the sheriff’s deputies and/or
8    agents involved in the conduct alleged herein. Plaintiffs allege that each of Defendants DOES 26
9    through 50 was also responsible for and caused the acts and injuries alleged herein. Plaintiffs will
10   amend this Complaint to state the names and capacities of DOES 26 through 50, inclusive, when they
11   have been ascertained.
12                                      ADMINISTRATIVE PREREQUISITES
13          21.     Plaintiffs are required to comply with an administrative tort claim requirement under
14   California law. Plaintiffs filed a claim against the County of San Joaquin on August 10, 2018 and
15   August 13, 2018. Plaintiffs have exhausted all administrative remedies pursuant to California
16   Government Code Section 910.
17

18                                          GENERAL ALLEGATIONS
19          22.     On June 26, 2018 at or about 1:00 p.m., Decedent was being transported to Stockton
20   Superior Court for his arraignment. Decedent complained of feeling ill. Decedent asked for help but
21   was told to “shut up” Defendant VANG and other Doe Defendant Deputies.
22          23.     After being alerted by the other inmates that something was wrong with Decedent, the
23   COUNTY Sheriff Deputies BAXTER, FELBER, and ROHDENBURG ignored Decedent’s cries for
24   medical attention and instead picked him up and carried him onto the transport bus. Defendants
25   BAXTER, FELBER, and ROHDENBURG thereafter continued to ignore Decedent’s requests for
26   medical attention during the transport to the courthouse. Upon arrival at the courthouse Defendants
27   then found Decedent lying unconscious on the transport bus and without a pulse.
28          24.     Decedent was later pronounced dead at St. Joseph’s Hospital in Stockton, California.




                              [THIRD AMENDED COMPLAINT FOR DAMAGES - 5
            Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 6 of 14



1             25.     Four days prior to his untimely death, on June 22, 2018, Decedent was arrested and
2    taken into custody at SJCJ. Decedent repeatedly complained of feeling ill while detained over the
3    weekend, however he was denied any medical attention by Defendant GOEMAN. Decedent’s requests
4    for medical attention were disregarded and ridiculed by Defendant deputies, who told him to “shut the
5    fuck up!” and “stop being a little bitch!”
6             26.     Decedent's death was proximately caused by the breach of the standard of care
7    he suffered at the hands of Defendants BAXTER, FELBER, VANG, ROHDENBURG, and
8    GOEMAN.
9             27.     Plaintiffs allege that reasonable deputies in Defendants’ position would have clearly
10   been on notice that Decedent required medical attention prior to his death.
11            28.     The actions and omissions of Defendants BAXTER, FELBER, VANG,
12   ROHDENBURG, GOEMAN, and DOE San Joaquin County Sheriff Deputies were objectively
13   unreasonable under the circumstances, without legal justification or other legal right, done under color
14   of law, within the course and scope of their employment as law enforcement officers and/or public
15   officials, and pursuant to unconstitutional customs, policies and procedures of County and/or other
16   jurisdictions.
17            29.     At all material times, and alternatively, the actions and omissions of each Defendant
18   were conscience-shocking, reckless, deliberately indifferent to Decedent’s and Plaintiffs’ rights,
19   negligent, and objectively unreasonable.
20                                                       DAMAGES
21            30.     As a consequence of Defendants’ violation of Plaintiffs’ federal civil rights under 42
22    U.S.C. §1983 and the Fourteenth Amendment, Plaintiffs were mentally, and emotionally injured and
23    damaged as a proximate result of Decedent’s wrongful death, including but not limited to: Plaintiffs’
24    loss of familial relations, Decedent’s society, comfort, protection, companionship, love, affection,
25    solace, and moral support and financial support.
26            31.     Plaintiffs seek both survival and wrongful death damages, pursuant to C.C.P. Sections
27    377.60 and 377.61 and Probate Code Section 6402(b), for the violation of both Decedent’s and their
28    rights. Additionally, Plaintiffs are entitled to the reasonable value of funeral and burial expenses




                                    THIRD AMENDED COMPLAINT FOR DAMAGES - 6
            Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 7 of 14



1     pursuant to C.C.P. §§ 377.60 and 377.61 and loss of financial support.
2             32.     Plaintiffs are further entitled to recover damages incurred by Decedent before he died
3     as a result of being deprived without due process of his right to life, and to any penalties or punitive
4     damages to which Decedent would have been entitled to recover had he lived, including damages
5     incurred by Decedent consisting of pain and suffering he endured as a result of the violation of his
6     civil rights.
7             33.     Plaintiffs found it necessary to engage the services of private counsel to vindicate the
8     rights of Decedent and Plaintiffs’ rights under the law. Plaintiffs are therefore entitled to an award of
9     attorneys’ fees and/or costs pursuant to statute(s) in the event that they are the prevailing party in this
10    action under 42 U.S.C. § 1983, and 1988.
11
                                      FIRST CAUSE OF ACTION
12                                       (42 U.S.C. section 1983)
                        (Denial of Medical Care/Failure to Summon Medical Care)
13    (Plaintiff CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
               Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
14
                              ROHDENBURG, GOEMAN, and DOES 1-25)
15
              34.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through
16
      33 of this Complaint.
17
              35.     The foregoing claim for relief arose in Decedent’s favor and Decedent would have
18
     been the Plaintiff with respect to this claim if he had lived.
19
              36.     The denial of medical care by Defendants deprived Decedent of his right to be secure
20
     in his person against unreasonable searches and seizures as guaranteed to Decedent under the Fourth
21
     Amendment to the United States Constitution and applied to state actors by the Fourteenth
22
     Amendment.
23
              37.     As a result, Decedent suffered extreme pain and suffering and eventually suffered a
24
     loss of life and earning capacity. Plaintiffs have also been deprived of the life-long love,
25
     companionship, comfort, support, society, care, and sustenance of Decedent, and will continue to be
26
     so deprived for the remainder of her natural life.
27

28




                               [THIRD AMENDED COMPLAINT FOR DAMAGES - 7
            Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 8 of 14



1            38.     Defendants knew that failure to provide timely medical treatment to Decedent could
2    result in further significant injury or the unnecessary and wanton infliction of pain, but disregarded
3    that serious medical need, causing Decedent great bodily harm and death.
4            39.     The conduct of Defendants was willful, wanton, malicious, and done with reckless
5    disregard for the rights and safety of Decedent.
6            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
7                                   SECOND CAUSE OF ACTION
                                         (Cal. Gov. Code 845.6)
8
                                  (Failure to Summon Medical Care)
9     (Plaintiff CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
               Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
10                           ROHDENBURG, GOEMAN, and DOES 1-25)
11           40.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through
12   39 of this Complaint.
13           41.     The foregoing claim for relief arose in Decedent’s favor and Decedent would have
14   been the Plaintiff with respect to this claim if he had lived.
15           42.     Defendants BAXTER, FELBER, VANG, ROHDENBURG, GOEMAN, and DOES 1-
16   25 knew Decedent David Gonzalez III was in need of immediate medical care because Decedent
17   himself informed Defendants of his need for medical attention on several occasions while he was held
18   at SJCJ. On June 22, 2018, Decedent informed Defendant GOEMAN that he would need medical care
19   because he was going through withdrawals from opiates. In addition, witnesses observed decedent
20   ringing the emergency medical button frequently during the morning hours of June 25, 2018.
21   Defendant Doe Deputies were observed responding to Decedent and telling Decedent just drink some
22   water and lay down. Defendant VANG heard Decedent claim he was going through excruciating pain
23   from detox on June 26, 2018. Finally, Defendants BAXTER, FELBER, and ROHDENBURG forced
24   Decedent on a transport bus despite Decedent’s continuous requests to be provided medical attention.
25           43.     On several occasions while Decedent was held at SJCJ Defendants BAXTER,
26   FELBER, VANG, ROHDENBURG, GOEMAN, and DOES 1-25 failed to summon medical care
27   despite Decedent’s continuous requests for medical care relating to his detox and/or illness due to
28   withdrawals.




                                    THIRD AMENDED COMPLAINT FOR DAMAGES - 8
            Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 9 of 14



1            44.     The conduct of Defendants was willful, wanton, malicious, and done with reckless
2    disregard for the rights and safety of Decedent.
3            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth
4                                   THIRD CAUSE OF ACTION
                                        (42 U.S.C. section 1983)
5
                                            (Excessive Force)
6     (Plaintiff CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
               Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
7                            ROHDENBURG, GOEMAN, and DOES 1-25)
8            45.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through
9    44 of this Complaint.
10           46.     The foregoing claim for relief arose in Decedent’s favor and Decedent would have
11   been the Plaintiff with respect to this claim if he had lived.
12           47.     Defendant(s) conduct deprived Decedent of his right to be secure in his person against
13   unreasonable searches and seizures as guaranteed to Decedent under the Fourth Amendment to the
14   United States Constitution and applied to state actors by the Fourteenth Amendment.
15           48.     As a result, Decedent suffered extreme pain and suffering and eventually suffered a
16   loss of life and of earning capacity. Plaintiff has also been deprived of the life-long love,
17   companionship, comfort, support, society, care, and sustenance of Decedent, and will continue to be
18   so deprived for the remainder of her natural life.
19           49.     Defendants conduct was unreasonable under the circumstances, especially since
20   Decedent never injured or attempted to injure any officer or any other person. Defendants' actions thus
21   deprived Decedent of his right to be free from unreasonable searches and seizures under the Fourth
22   Amendment and applied to state actors by the Fourteenth Amendment.
23           50.     The conduct of Defendants was willful, wanton, malicious, and done with reckless
24   disregard for the rights and safety of Decedent.
25           WHEREFORE, Plaintiffs prays for relief as hereinafter set forth.
26                                     FOURTH CAUSE OF ACTION
                                              (42 U.S.C. § 1983)
27
              (Violation of Plaintiffs’ 14th Amendment Rights/Right to Familial Relationship)
28




                               THIRD AMENDED COMPLAINT FOR DAMAGES - 9
           Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 10 of 14


      (Plaintiffs CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
1
                Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
2                             ROHDENBURG, GOEMAN, and DOES 1-25)

3            51.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through

4    50 of this Complaint.

5            52.     Plaintiffs CINDY M. ALEJANDRE; and DAVID GONZALEZ II had a cognizable

6    interest under the Due Process Clause of the Fourteenth Amendment of the United States Constitution

7    to be free from state actions that deprive them of life, liberty, or property in such a manner as to shock

8    the conscience, including but not limited to, unwarranted state interference in Plaintiffs’ familial

9    relationship with their son, Decedent.

10           53.     Decedent had a cognizable interest under the Due Process Clause of the Fourteenth

11   Amendment of the United States Constitution to be free from state actions that deprive him of his right

12   to life, liberty, or property in such a manner as to shock the conscience.

13           54.     As a result of the denial of medical care by Defendants, Decedent died. Plaintiffs were

14   thereby deprived of their constitutional right of familial relationship with their son, Decedent.

15           55.     Defendants, acting under color of state law, thus violated the Fourteenth Amendment

16   rights of Plaintiffs to be free from unwarranted interference with their familial relationship with

17   Decedent.

18           56.     The aforementioned actions of Defendants, along with other undiscovered conduct,

19   shock the conscience, in that they acted with deliberate indifference to the constitutional rights of

20   Decedent, Plaintiffs CINDY M. ALEJANDRE; and DAVID GONZALEZ II, and with purpose to

21   harm unrelated to any legitimate law enforcement objective.

22           57.     Defendants, acting under color of state law, thus violated the Fourteenth Amendment

23   rights of Decedent and Plaintiffs.

24           58.     As a direct and proximate cause of the acts of Defendants, Decedent experienced

25   severe pain and suffering and lost his life and earning capacity. Plaintiffs suffered extreme and severe

26   mental anguish and pain and have been injured in mind and body. Plaintiffs have also been deprived

27   of the life-long love, companionship, comfort, support, society, care and sustenance of Decedent, and

28   will continue to be so deprived for the remainder of their natural lives.




                              THIRD AMENDED COMPLAINT FOR DAMAGES - 10
           Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 11 of 14



1            59.     As a result of the conduct of Defendants, they are liable for Decedent's injuries, either
2    because they were integral participants in the denial of due process, or because they failed to intervene
3    to prevent these violations.
4            60.     The conduct of Defendants was willful, wanton, malicious, and done with reckless
5    disregard for the rights and safety of Decedent and Plaintiffs.
6            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
7                                   FIFTH CAUSE OF ACTION
                                  (C.C.P. Section 377.60 and 377.61)
8
                                    (Wrongful Death- Negligence)
9     (Plaintiff CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
               Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
10                      ROHDENBURG, GOEMAN, COUNTY, and DOES 1-25)
11           61.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1 through 60 of
12   this Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous,
13   wanton, and oppressive conduct by defendants, and any and all allegations requesting punitive
14   damages.
15           62.     Defendants ignored Decedent’s pleas for medical attention despite their duty to ensure
16   the safety of Decedent during detention and transport from the jail to the courthouse. Because
17   Decedent died intestate, unmarried, and without issue, Plaintiffs are the proper people to sue for
18   his wrongful death under California state law.
19           63.     Defendants’ negligent actions and/or negligent failure to act within the scope and
20   course of their employment with Defendant County, as set forth herein-above proximately caused the
21   death of Decedent.
22           64.     As an actual and proximate result of said Defendants’ negligence, and the death of
23   Decedent, Plaintiff has sustained pecuniary loss resulting from the loss of comfort, society, attention,
24   services, and support of their son, Decedent, in an amount according to proof at trial.
25           65.     As a further actual and proximate result of said Defendants’ negligence, Plaintiffs
26   have incurred funeral and burial expenses, in an amount according to proof at trial.
27

28




                              THIRD AMENDED COMPLAINT FOR DAMAGES - 11
           Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 12 of 14



1            66.     Pursuant to California C.C.P. Sections 377.60 and 377.61, Plaintiffs have brought this
2    action, and claim damages from said Defendants for the wrongful death of Decedent, and the resulting
3    injuries and damages.
4            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
5                                  SIXTH CAUSE OF ACTION
                              (Violation of California Civil Code §52.1)
6
       (Plaintiff CINDY M. ALEJANDRE; and DAVID GONZALEZ, Co-Successors-in-Interest to
7             Decedent David Gonzales III against Defendants BAXTER, FELBER, VANG,
                       ROHDENBURG, GOEMAN, COUNTY, and DOES 1-25)
8
             67.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through
9
     66 of this Complaint.
10
             68.     Defendants’ above-described conduct constituted interference, and attempted
11
     interference, by threats, intimidation and coercion, with the Decedent's peaceable exercise and
12
     enjoyment of rights secured by the Constitution and laws of the United States and the State of
13
     California, in violation of California Civil Code §52.1.
14
             69.     As a direct and proximate result of Defendant's violation of Civil Code § 52.1,
15
     Decedent suffered violations of his constitutional rights, and suffered damages as set forth herein.
16
             70.     Plaintiffs are entitled to injunctive relief and an award of their reasonable attorney’s
17
     fees pursuant to Civil Code § 52.1(h).
18
             71.     Plaintiffs are entitled to treble damages, but in no case less than $4,000.00 and an
19
     award of their reasonable attorney’s fees pursuant to Civil Code § 52(a).
20
             72.     Under the provisions of California Civil Code §52(b), Defendant is liable for punitive
21
     damages for each violation of Civil Code §52.1, reasonable attorney’s fees and an additional
22
     $25,000.00.
23
             WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
24
                                   SEVENTH CAUSE OF ACTION
25                                      (Survival Action: Battery)
      (Plaintiffs CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
26
                Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
27                       ROHDENBURG, GOEMAN, COUNTY and DOES 1-25)

28




                             THIRD AMENDED COMPLAINT FOR DAMAGES - 12
           Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 13 of 14



1            73.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
2    72 of this Complaint.
3            74.     Defendants’ conduct caused a harmful and/or offensive touching of Decedent.
4            75.     Defendants’ conduct was neither privileged nor justified under statute or common law.
5            WHEREFORE, Plaintiffs prays for relief as hereinafter set forth.
6                                    EIGHTH CAUSE OF ACTION
                       (Survival Action: Intentional Infliction of Emotional Distress)
7
      (Plaintiffs CINDY M. ALEJANDRE; and DAVID GONZALEZ II, Co-Successors-in-Interest to
8               Decedent David Gonzalez III against Defendants BAXTER, FELBER, VANG,
                         ROHDENBURG, GOEMAN, COUNTY and DOES 1-25)
9
             76.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
10
     75 of this Complaint.
11
             77.     Defendants' above-described conduct was extreme, unreasonable and outrageous.
12
             78.     In engaging in the above-described conduct, defendants intentionally ignored or
13
     recklessly disregarded the foreseeable risk that Plaintiff would suffer extreme emotional distress as a
14
     result of the use of excessive force by forcing Decedent onto a transport bus without providing or
15
     summoning medical care when the need for care was readily apparent.
16
             WHEREFORE, Plaintiffs prays for relief as hereinafter set forth.
17
                                                     JURY DEMAND
18
             79. Plaintiffs hereby demand a jury trial in this action.
19
                                                         PRAYER
20
             WHEREFORE, Plaintiffs pray for relief, as follows:
21
             1.      For general damages in a sum according to proof;
22
             2.      For special damages in a sum according to proof;
23
             3.      For punitive damages in a sum according to proof as to BAXTER, FELBER, VANG,
24
                     ROHDENBURG, GOEMAN, and DOES 1-25;
25
             4.      For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;
26
             5.      For any and all statutory damages allowed by law;
27
             6.      For cost of suit herein incurred; and
28
             7.      For such other and further relief as the Court deems just and proper.



                             THIRD AMENDED COMPLAINT FOR DAMAGES - 13
         Case 2:19-cv-00233-WBS-KJN Document 37 Filed 03/30/20 Page 14 of 14



1

2

3    Dated: March 30, 2020                      LAW OFFICES OF JOHN L. BURRIS
4
                                                __/s/ John L. Burris          _
5                                                     John L. Burris, Esq.,
                                                      Attorney for Plaintiffs
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                         THIRD AMENDED COMPLAINT FOR DAMAGES - 14
